 607318 NLRB No. 68PYRAMID MANAGEMENT GROUP1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 54 (1960), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2All subsequent dates are in 1991 unless otherwise indicated.3The General Counsel excepts to the judge's finding that the Re-spondent violated Sec. 8(a)(1) by telling employees that if the Union
was voted in they could no longer come directly to management
with their grievances and would have to get their grievances re-
solved through a lengthy procedure. The General Counsel points out
that his posthearing brief to the judge abandoned this allegation and
that the judge's finding of a violation is inconsistent with Board
precedent in Tri-Cast, Inc., 274 NLRB 377 (1985); Midland Na-tional Life Insurance Co., 263 NLRB 127 (1982). We find merit tothe General Counsel's position, and will dismiss this allegation.We find merit to the Respondent's exception that employee JamesThornton's time and attendance record (G.C. Exh. 73), was not prop-
erly authenticated and that it was speculative for the judge to con-
clude that the notation on this record relates to discipline that Thorn-
ton claims to have received from Supervisor Anthony Pecchio. Thus,
we do not rely on this exhibit to establish March 13 as the date that
Marshall met with employees to solicit grievances regarding, inter
alia, Supervisor Anthony Pecchio.We do rely, however, on the credited testimony of employeesJames Thornton and Michael Scheel that the Respondent's manage-
ment told employees within a day or two of the meeting with Mar-
shall that the Respondent had terminated Pecchio. The record clearly
reflects that Pecchio was terminated on March 15, 1991. Accord-
ingly, we agree with the judge that Marshall did solicit and resolve
employee grievances about March 13 by, inter alia, terminating
Pecchio on March 15 in order to dissuade employees from engagingin union activity. We find that this unlawful conduct is also objec-
tionable conduct within the critical period commencing after the
Union filed its March 11 representation petition.Pyramid Management Group, Inc. and Local 200B,Service Employees International Union, AFL±
CIO. Cases 3±CA±16365, 3±CA±16601, and 3±RC±9709August 25, 1995DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn May 6, 1993, Administrative Law Judge HaroldBernard Jr. issued the attached decision. The General
Counsel and the Respondent filed exceptions, support-
ing briefs, and answering briefs. The Respondent filed
a reply brief to the General Counsel's answering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions to the extent consistent with this Decision and
Order.1. The judge found that the Respondent, PyramidManagement Group, Inc., engaged in a number of vio-
lations of Section 8(a)(1) during the course of the
union organizing campaign that commenced in Feb-
ruary and March 19912at the Carousel Center, a shop-ping mall facility that the Respondent operates and
manages in Syracuse, New York.3Except as discussedhere, we agree with all of the judge's 8(a)(1) findings,some of which we clarify or further explain below.a. The Respondent excepts to the judge's findingthat it violated Section 8(a)(1) by threatening to reduce
or eliminate employees' health insurance benefits. The
judge failed to indicate the specific testimony on
which he relied to support the finding. Our review of
the testimony of employees William Evans and Chris-
topher Johnson fails to convince us that the Respond-
ent's general manager, Ed Marshall, unlawfully told
employees that the Respondent would discontinue in-
surance benefits or that employees would have reduced
coverage if the Union became their representative. Ac-
cordingly, we reverse the judge's finding and dismiss
this allegation of the complaint.b. During the critical period for the election, Re-spondent's general manager, Ed Marshall, held a series
of meetings to communicate to employees the Re-
spondent's views concerning unionization. He often
read from a prepared script and then answered em-
ployee questions. At one meeting, the employees were
shown a videotape. At other meetings, Marshall used
posters and charts, distributed various documents, re-
ferred to the Union's constitution and bylaws, re-
viewed the Union's contracts at other establishments,
and generally conducted a ``sophisticated'' campaign.The General Counsel's witnesses generally admittedthat they could not recall verbatim what Marshall had
said at the meetings. The judge credited their best
memory of Marshall's remarks as the gist of what he
said. He discredited Marshall's testimony that employ-
ees had misunderstood his gamesmanship. In language
not always supported by reference to specific testi-
mony, the judge found that Marshall:gave these unsophisticated employees a messagewhether by inflection, phrasing or ambiguity and
they got the message their testimony revealed.
The picture which emerges is of an orchestrated
cohesive antiunion campaign intended to drama-
tize company resistance to bargaining which
would make union organization futile, lead only
to strikes and the employees inability to cross the
picket line, [and] would lead to their replacement
and loss of jobs ....I find the Respondent by its campaign mademanifest to the employees that if the Union was
selected a strike was inevitable and that the strik-
ers would be replaced; threatened to reduce or
freeze wages; created the impression that it would
be futile for the Union to bargain as Respondent
would not agree to terms, and would prolong ne-
gotiations and would not seriously bargain with
the Union if it was voted in; that by mentioning 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The judge found that employee Christopher Johnson was presentand corroborated White's testimony. Johnson, however, did not di-
rectly corroborate White regarding the March conversation. His cred-
ited testimony was that he and Peck had a similar conversation in
May and that he did not recall anyone else being present at the time.
This latter conversation is not alleged to violate the Act.the union meeting held at Malarkeys, Marshallcreated the impression that Respondent surveiled
its employees union activities; promised it wouldgive the employees a better wage increase than
the Union could get for them if they discontinued
their union activities; and that a September wage
increase would be delayed or frozen depending on
whether the employees voted the union in or not.c. Based on the credited and unequivocal testimonyof employees Mike Elderbroom and Lawrence Snell as
set forth by the judge, we agree with the judge that the
Respondent violated Section 8(a)(1) by threatening em-
ployees with the inevitability of a strike and with re-
placement if they voted for the Union; by creating the
impression that it would be futile for employees to se-
lect the Union; and by telling employees that it would
engage in dilatory tactics and refuse to bargain or ne-
gotiate with the Union for an agreement.In particular, we note that Elderbroom testified thata week before the election, after showing a videotape
and displaying a copy of the Union's 1990 LM-2 form
that allocated money for strike funds, Marshall told
employees that the Union ``had a lot of strikes'' and
``if the Union came in, that he would ... we'd be out

on strike and he would hire temporaries.'' Elderbroom
testified that he believed this statement was verbatim.
Elderbroom also testified that Marshall told the em-
ployees at the same meeting that he ``wouldn't nego-
tiate with the Union.''Snell corroborated Elderbroom's testimony regardingthis meeting by recalling that Marshall said, ``that if
the Union came into Carousel Center, eventually a
strike would occur.'' Snell testified that Marshall later
told employees in this meeting that, ``the Employer
wouldn't cooperate in negotiating a contract with [the]
Local.'' On cross-examination, Snell stated that Mar-
shall said, ``That they wouldn't cooperate in negotiat-
ing the contract. If it came to that, they would attempt
to slow it down, delay it as much as possible.''d. We also agree with the judge that General Man-ager Marshall threatened to reduce or freeze wages if
the Union came in, threatened to delay a scheduled
wage increase if the employees voted the Union in,
and promised to give employees a better wage rate
than the Union could obtain for them if they discon-
tinued their union activities. These findings are sup-
ported by the credited testimony of Snell, Elderbroom,
and fellow employee Mustafa Waliyyuddin. We par-
ticularly note the following testimony by Snell and
Waliyyudin in addition to their testimony paraphrased
by the judge. Snell testified that Marshall answered an
employee's question concerning when employees could
expect their next raise by stating, ``until the issue with
the Union one way or the other was settled, all raises
would be frozen .... It 
could take weeks, months,indefinite period of time to come to a resolution.''Similarly, Waliyyuddin testified that about the firstweek of May, Marshall told about 40 employees dur-
ing a meeting in the breakroom that:If the Union gets in that there would be a delayin us getting any raises, that's what it would do
to us .... He 
stated that when the Union [came]in, his hands would be tied .... 
Mr. Marshallstated that benefitsÐif the Union got in and dur-
ing negotiations for a contract, that we would lose
benefits, we would lose the benefits and would
start from scratch .... I 
think [that is] exactlywhat he said.Waliyyuddin also testified that at the same meetingMarshall discussed a collective-bargaining agreement
between the Union and another Syracuse employer
(MONY). According to Waliyyuddin, when discussing
this contract Marshall told employees, ``that he could
give us a better deal than, you know, more than ten
percent without the union.'' The foregoing statements
clearly amount to threats of reprisal or promises of
benefit in violation of Section 8(a)(1), rather than a
lawful expression of views within the meaning of Sec-
tion 8(c), as the Respondent contends.e. Finally, in adopting the judge's findings that theRespondent unlawfully created the impression of sur-
veillance, we rely on the credited testimony of Snell
and employee Jonathan White. Snell testified that dur-
ing the same meeting that Marshall threatened to
freeze wages because of the Union, he also made the
following comment: ``next time you hold a meeting
with Dale [union representative] in Malarkey's [res-
taurant], you can tell him, you know, such and such.''
Snell could not recall the specifics of what Marshall
told employees to tell Dale, but stated that Marshall
had indicated that he was aware of where the union
meetings were being held. Likewise, the credited testi-
mony of employee Jonathan White establishes that in
the breakroom in early March, Shift Supervisor Mary
Ann Peck told White that Marshall had instructed Peck
to find out who was in the Union, but that Peck had
expressed reluctance to spy on employees.4Based on Snell's testimony and on White's uncon-tradicted statement that Supervisor Peck told him that
the Respondent wanted Peck to surveil and report back
who was for the Union, we find that the Respondent
unlawfully created the impression of surveillance, in
violation of Section 8(a)(1).2. We agree with the judge that the Respondent vio-lated Section 8(a)(3) and (1) of the Act by (1) sus- 609PYRAMID MANAGEMENT GROUP5We decline to join our colleague's position that a card majoritywas not established. Our colleague does not count the cards of em-
ployees Graham, Gosier, and Cowlin. The judge sets forth the testi-
mony of employee Snell that Snell saw the three employees sign
their cards in his presence. The judge then counted these cards. It
thus appears that the judge implicitly credited Snell's testimony.
Concededly, Snell subsequently testified that, on reflection, he may
not have seen the cards signed in his presence. Rather, he testified,
he gave cards to the three employees and they later returned the
cards to him, signed and dated. There is no testimony to the con-
trary. Assuming arguendo that Snell's first version is incorrect, i.e.,
that the second version is correct, the cards are nonetheless valid.
McEwen Mfg. Co., 172 NLRB 990, 992 (1968); see also WindsorIndustries, 265 NLRB 1009, 1021 fns. 69 and 70 (1982) (cards areproperly authenticated by the testimony of the solicitor that the com-
pleted cards were returned to him by the signatories). Indeed, the
judge himself recognized this principle. See his citation to McEwen
and related text. In these circumstances, we would count the three
cards. Thus, even if the other cards, challenged by our colleague, do
not count, the Union possessed a card majority.6Member Stephens dissented from the decision to grant a bargain-ing order in Pembrook. As here, he would have ordered a secondelection.7In Gissel itself, the Court stated that in fashioning a remedy inthe exercise of our discretion, the Board may properly take into con-
sideration the extensiveness of an employer's unfair labor practices
in terms of the likelihood of their occurrence in the future. NLRBv. Gissel Packing Co., 395 U.S. 575, 614 (1969).8Member Cohen does not pass on the validity of that Board law.pending and warning employees Lawrence Snell andMustafa Waliyyuddin because they assertedly violated
the Respondent's unlawfully overbroad rule prohibiting
distribution of literature during working hours, and (2)
by discharging employees Lonnie Sales and Michael
Elderbroom because of their union activities. In adopt-
ing the finding as to Sales, we do not rely on the
judge's criticism of an alleged policy of ``rigid'' en-
forcement of the Respondent's no show/no call in rule
against good workers. Rather, we rely on the judge'screditing of testimony that Sales had in fact reported
to agents of the Respondent that he would be absent
because of illness and thus was not guilty of failing to
show up or call in for 3 consecutive days, in violation
of the rule.3. The judge concluded that the Union obtained 38valid authorization cards in a unit of 69 employees, a
card majority. The judge also concluded that the Re-
spondent's unfair labor practices warranted setting
aside the election lost by the Union on May 31, and
that a bargaining order was necessary. We agree with
the judge that the Union established a card majority,
but we do not agree that a bargaining order is war-
ranted in this case.5Accordingly, we shall direct thata second election be conducted.In recommending a bargaining order here, the judgerelied on Horizon Air Services, 272 NLRB 243 (1984),enfd. 761 F.2d 22 (lst Cir. 1985), and Pembrook Man-agement, 296 NLRB 1226 (1989). We conclude thatthese cases are inapposite.In Horizon, the employer's president unlawfully in-terrogated several employees concerning their union
activities. He issued threats to two employees that he
would ``close the doors if the union came in.'' He un-
lawfully discharged the principal union adherents, one
of whom had been previously reassigned more arduous
duty and had been the recipient of a threat that the
company would ``clean house when this is over.'' The
respondent also actively sought to stymie the union'sorganizational efforts by implementing new workingconditions for all unit employees, granting overtime,
changing work hours, and instituting paystubs. There
were only 12 employees in the unit, 6 of whom were
the direct target of the respondent's highest official's
interrogations, threats, and discharges.In Pembrook, the employer's threats and interroga-tion were directed at more than half of the 16 unit em-
ployees. In addition, the employer promised significant
benefits to unit employees. It then granted generous
bonuses and pay raises as rewards to the majority of
the employees after the union lost the election.6By contrast, in the present case, there are no threatsof plant closure or mass layoffs, there are no wide-
spread promises of significant benefits, and no benefits
have been granted as rewards that have lingering ef-
fects on unit employees. In fact, many of Marshall's
unlawful statements are accurately characterized by the
judge as a mere ``stepping over the line'' during the
course of a contested organizing campaign when de-
scribing how unionization and collective bargaining
might affect the Respondent's workplace. In our view,
these 8(a)(1) violations, none of which are ``hallmark''
violations, can be adequately remedied by our cus-
tomary notice posting and cease-and-desist order. See
St. Agnes Medical Center, 304 NLRB 146, 147 (1991);M.A. Industries
, 285 NLRB 1140, 1147 (1987).The 8(a)(3) violations here consist of two paid sus-pensions and two discharges of union supporters. Al-
though these ``hallmark'' violations are certainly coer-
cive, they do not always mandate the imposition of a
bargaining order as an extraordinary remedy. PhillipsIndustries, 295 NLRB 717 (1989). The suspensionsand discharges do not directly affect a significant por-
tion of the 69-employee unit. They are not combined
with other hallmark violations that are widespread.7Under extant Board law, the Board does not nor-mally consider management and employee turnover oc-
curring subsequent to the commission of the unlawful
conduct. Highland Plastics, 256 NLRB 146, 147(1981).8Applying that precedent here and evaluatingthe situation as of the time the unfair labor practices
were committed, we find, for the reasons set forth
above, that a bargaining order is not warranted in his
case.Moreover, we note that the Second Circuit (in whichthis case arises), contrary to the Board, would consider
employee and management turnover to be relevant fac- 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9Marshall's testimony indicates that he remains director of oper-ations for Pyramid.10Member Truesdale agrees with his colleagues that a bargainingorder is not warranted in this case solely on the grounds that the
General Counsel has not established that the Union represented a
majority of unit employees as of March 8, 1991, the date alleged
in the complaint. Thus, the judge found that 38 of 69 unit employees
had selected the Union as their representative as of March 8 based
on authorization cards submitted by the General Counsel. The record
however reveals that the card signed by employee Hetherington and
counted without explanation by the judge was in fact signed by that
employee on March 23, 1991. The General Counsel concedes that
the card cannot be counted toward the Union's alleged majority
under these circumstances. Similarly, employee Graham's card also
is dated March 9, 1991, and thus also postdates the Union's demand
for recognition and the majority date alleged in the complaint. Mem-
ber Truesdale also notes that there is no clear testimony authenticat-
ing Graham's card or the cards submitted for employees Cowlin and
Gosier. In this regard, the judge cites testimony by employee Snell
that the three employees signed the cards in his presence and re-
turned them to him but fails to acknowledge that Snell recanted this
testimony after being confronted with his affidavit indicating that he
had not witnessed the signatures but had instead received the cards
from the employees a few days later already signed. In the absence
of any findings by the judge crediting Snell's revised testimony con-
cerning the circumstances in which the cards were executed, Mem-
ber Truesdale would find that they were not sufficiently authenti-
cated under these circumstances.Member Truesdale agrees with his colleagues that either versionof events to which Snell testified, if credited, would be sufficient toauthenticate these cards. Member Truesdale however would not
adopt the judge's implicit crediting of Snell's testimony that the
cards were signed in his presence, because that testimony was subse-
quently recanted by Snell. Nor would Member Truesdale find that
Snell's subsequent testimony on cross-examination that the cards
were returned to him signed by the three employees is credible,
given that the judge did not credit and indeed did not mention the
testimony, but instead credited an inconsistent version of events.Accordingly, Member Truesdale would find that the GeneralCounsel has shown that the Union represented at most 34 of 69 unit
employees as of March 8, 1991, one less than the number required
to establish majority status, and he would delete the judge's rec-
ommended bargaining order on that basis. Member Truesdale thus
finds it unnecessary to address his colleagues' finding that the unfair
labor practices found in this case are not sufficiently serious to war-rant a bargaining order, or any intimation that a bargaining order
should be withheld due to employee or managerial turnover.tors. With respect to employees, the record reflects a61-percent turnover between the time of the events
here and the time of the hearing. With respect to man-
agement turnover, the record reflects that as of the
time of the hearing, Marshall no longer worked at the
Carousel Center,9and Tuzzolino, Kuhn, and Peck, areno longer employed by Pyramid. Thus, none of the Re-
spondent's management hierarchy responsible for the
unlawful conduct here will likely be present for a sec-
ond election.In light of the foregoing considerations, we concludethat our traditional remedies, including our customarynotice posting and cease-and-desist order could create
an atmosphere in which a free and fair second election
could be held. Accordingly, we find that a Gissel bar-gaining order is not required in this case and we direct
that a second election be held once the unfair labor
practices found herein have been remedied.10ORDERThe National Labor Relations Board orders that theRespondent, Pyramid Management Group, Inc., Syra-
cuse, New York, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Coercively interrogating employees concerningtheir union sentiments.(b) Threatening that if the employees choose theUnion as their bargaining representative a strike will
be inevitable and that they will be replaced.(c) Threatening to freeze employees' wages or bene-fits in order to dissuade them from engaging in union
activities.(d) Threatening that a scheduled wage increase willbe delayed depending on what occurs with the Union.(e) Creating the impression that it is futile for theUnion to bargain as the Respondent will not agree to
terms and will prolong negotiations.(f) Threatening to refuse to bargain with the Unionif it is voted in.(g) Creating the impression that employees' unionactivities are being kept under surveillance.(h) Telling employees that top management has toldits supervisors to find out which employees support the
Union.(i) Soliciting employee complaints and grievancesand promising to resolve them and to improve terms
and conditions of employment in order to dissuade em-
ployees from engaging in union activities.(j) Soliciting employee grievances and resolving agrievance by terminating Supervisor Anthony Pecchio
in order to dissuade employees from engaging in union
activities.(k) Promising employees a wage increase greaterthan 10 cents an hour in order to dissuade them from
engaging in union activities.(l) Telling employees that union activities will getthem in trouble.(m) Telling employees that there will be one lessunion vote because the Respondent has terminated an
employee.(n) Threatening to terminate other employees whofavor the Union so that they would not be able to vote
for the Union.(o) Promulgating and enforcing an overbroad rule orpolicy which prohibits employees from engaging in
union activity during working hours.(p) Suspending and warning employees and main-taining such warnings because they violated the unlaw-
ful rule mentioned above.(q) Terminating employees because they engage inunion activity. 611PYRAMID MANAGEMENT GROUP11If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(r) In any other manner restraining or coercing em-ployees in the exercise of the rights guaranteed them
by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer Lonnie Sales and Michael Elderbroom im-mediate and full reinstatement to their jobs or, if such
jobs no longer exist, to substantially equivalent posi-
tions, without prejudice to their seniority or any other
rights and privileges previously enjoyed, and make
them whole for any loss of earnings and any other
benefits suffered as a result of the discrimination
against them in the manner set forth in the remedy sec-
tion of this decision.(b) Remove from its files any reference to the dis-charges of Lonnie Sales and Michael Elderbroom, the
September 9 warnings to Elderbroom, and the warn-
ings and suspensions of Lawrence Snell and Mustafa
Waliyyuddin, and notify them in writing that this has
been done and that the warnings and suspensions and
discharges will not be used against them in any way.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying all
payroll records, social security payment records, time-
cards, personnel records and reports and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(d) Post at its facility in Syracuse, New York, copiesof the attached notice marked ``Appendix.''11Copiesof the notice, on forms provided by the Regional Di-
rector for Region 3, after being signed by Respond-
ent's authorized representative shall be posted by Re-
spondent's authorized representative for 60 consecutive
days in conspicuous places including all places where
notices to employees are customarily posted. Reason-
able steps shall be taken by the Respondent to ensure
that said notices are not altered, defaced, or covered by
any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.ITISFURTHERORDERED
that the election held onMay 31, 1991, in Case 3±RC±9709 is set aside and
that the case is remanded to the Regional Director for
Region 3 for the purpose of conducting a new election.[Direction of Second Election omitted from publica-tion.]APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
coercively interrogate our employeesconcerning their union sentiments.WEWILLNOT
threaten that if our employees chosethe Union as their bargaining representative a strike
will be inevitable and that they will be replaced.WEWILLNOT
threaten to freeze employees' wagesand benefits in order to dissuade them from engaging
in union activities.WEWILLNOT
threaten that scheduled wage in-creases will be delayed depending on what occurs with
the Union.WEWILLNOT
create the impression that it will befutile for the Union to bargain with the Company since
we will not agree to terms and will prolong negotia-
tions.WEWILLNOT
threaten that we will not bargain withthe Union if it is voted in.WEWILLNOT
create the impression that our em-ployees' union activities are being kept under surveil-
lance.WEWILLNOT
tell our employees that top manage-ment has told supervisors to find out which employees
support the Union.WEWILLNOT
solicit our employees' complaints andgrievances and promise to resolve them and to im-
prove terms and conditions of employment in order to
dissuade employees from engaging in union activities.WEWILLNOT
solicit our employees' grievances andresolve them by terminating a supervisor in order to
dissuade employees from engaging in union activities.WEWILLNOT
promise employees a wage increasegreater than 10 cents an hour in order to dissuade em-
ployees from engaging in union activities.WEWILLNOT
tell our employees that union activi-ties would get them in trouble. 612DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates here occurred in 1991 unless otherwise indicated.WEWILLNOT
tell our employees that there will beone less union vote because we have terminated an
employee.WEWILLNOT
threaten to terminate other employeeswho favor the Union so that they will not be able to
vote for the Union.WEWILLNOT
promulgate and enforce an overbroadrule or policy which prohibits employees from engag-
ing in union activity during working hours.WEWILLNOT
suspend and warn employees andmaintain such warnings because they broke the unlaw-
ful rule mentioned above.WEWILLNOT
terminate employees because they en-gage in union activity.WEWILLNOT
in any other manner restrain or coerceour employees in the exercise of the rights guaranteed
them by Section 7 of the Act.WEWILL
offer Lonnie Sales and Michael Elder-broom immediate and full reinstatement to their jobs
or, if such jobs no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or
any other rights and privileges previously enjoyed, and
make them whole for any loss of earnings and any
other benefits suffered as a result of the discrimination
against them.WEWILL
remove from our files any reference to thedischarges of Lonnie Sales and Michael Elderbroom
and to the warnings and suspensions of Lawrence
Snell and Mustafa Waliyyuddin and the September 9
warnings to Elderbroom and notify them in writing
that this has been done and that the discharges and the
warnings and suspensions will not be used against
them in any way.PYRAMIDMANAGEMENTGROUP, INC.Ron Scott, Esq., for the General Counsel.Richard N. Chapman, Esq. and David W. Lippitt, Esq., ofRochester, New York, for the Respondent.Christopher Binaxas, of Syracuse, New York, for the Charg-ing Party.DECISIONSTATEMENTOFTHE
CASEHAROLDBERNARDJR., Administrative Law Judge. Thisconsolidated case was tried in Syracuse, New York, on June
9, 10, 11, 16, and 17, 1992,1based on a charge in Case 3±CA±16365 dated June 7, and the charge in Case 3±CA±
16601 of September 23, amended on November 4, all filed
by Local 200B, Service Employees International Union,
AFL±CIO (the Union, Charging Party, or the SEIU) against
Pyramid Management Group Inc. (Respondent or the Com-
pany), which operates the Carousel Mall in Syracuse, New
York. An original complaint issued on August 1, was amend-
ed on September 30 and an amended consolidated complaintand notice of hearing for both unfair labor practice cases andCase 3±RC±9709 issued on November 7, and a second
amended consolidated complaint and notice of hearing issued
on March 31, 1992.Following an organizing campaign that took place mainlybetween February 15 and March 8, the Union filed a petition
on March 11 and sent a demand for recognition and bargain-
ing to Respondent on the same day, which Respondent re-
jected on March 20.Following a hearing conducted on April 8, in which thescope of the unit was contested, the Region issued a Deci-
sion and Direction of Election on April 24 finding the fol-
lowing was a unit appropriate for the purpose of collective
bargaining:All full-time and regular part-time housekeeping depart-ment employees, maintenance department employees
and carousel department maintenance mechanics em-
ployed at Respondent's facility; excluding the house-
keeping department supervisor, all other employees,
carousel operators, customer service department em-
ployees, guards and supervisors as defined in the Act.Respondent appealed the Decision and Direction of Elec-tion to the Board and the appeal was denied. On May 31 the
election took place and a tally of ballots showed that of ap-
proximately 59 eligible voters, 20 cast their votes for the
Union and 33 against, with 2 challenges and 1 void ballot.
Thereafter the Union filed timely objections to the election
and the Regional Director issued his report on October 2
finding that certain allegations overlapped the unfair labor
practice complaint and should go to a hearing and he denied
certain other allegations. Thereafter the representation case
was consolidated with the unfair labor practice cases.The two principal issues in this case are did top manage-ment engage in unlawful threats and promises in its
antiunion campaign and discriminatorily discipline and termi-
nate known union members and, second, was this antiunion
campaign so pervasive as to frustrate the unionization of em-
ployees to the extent that a rerun election could not be count-
ed on to truly represent employee sentiments.Briefs from the General Counsel and Respondent havebeen received and considered. Based on the evidence in this
case including the credibility resolutions made, I find that the
answer to the questions posed above is yes, that the Re-
spondent violated the Act and did so in such a manner as
to render a rerun election a poor guide for the sentiments of
the employees involved, and accordingly I will find viola-
tions of Section 8(a)(1) and (3) and recommend that the Em-
ployer be ordered to recognize and bargain with the Union.On the entire record including my observation of the de-meanor of the witnesses and after considering the briefs, I
make the followingFINDINGSOF
FACTI. JURISDICTIONThe company is a New York corporation engaged in theoperation and management of shopping malls throughout the
northeastern United States including the Carousel Center, the
facility involved here, in Syracuse, New York. During the
preceding year Respondent derived gross revenues in excess 613PYRAMID MANAGEMENT GROUPof $500,000 and purchased and received at its Syracuse loca-tion goods valued in excess of $50,000 which originated di-
rectly from points outside New York State. Respondent ad-
mits and I find that it is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the Act
and that the Union is a labor organization within the meaning
of Section 2(5) of the Act.II. THEUNFAIRLABORPRACTICES
A. BackgroundThe Carousel Shopping Center is a large shopping mallenclosing l.4 million square feet of space sited on 75 acres.
It has three retail levels, one level for movie theaters, a man-
agement level, and two skydeck, community, or banquet
areas. All maintenance is performed by Respondent with out-
side housekeeping employees who cut and maintain lawns
and remove litter from the parking areas and inside house-
keeping which maintains the interior of the mall. As a total
it has between 190 and 200 employees, but in the unit found
appropriate, the parties agreed there were 69 employees
spread throughout 3 shifts. At the trial the parties added 2
names to the list of employees to bring the total to 69.B. The Union Campaign and Authorizations CardsThe union campaign began with some meetings after someexploratory investigation by Union Agent Lawrence Dale.
Cards were passed out at meetings and some employees
signed and returned the cards then. Other cards were passed
out by employees who either saw cards signed and received
them back or passed out cards to employees who later re-
turned signed cards to them.Sixteen persons employed at the time of the campaign tes-tified that they signed their authorization cards and identified
them and such cards were received into evidence. These peo-
ple were:Sherry LewisJames Thornton
Jonathan WhiteShawn Hamilton
Michael ScheelWilliam Evans

Alponso WhittingtonPaul Green

Anthony RiverMichael Elderbroom

Howard WalkerLawrence Snell

Charzell PooleLonnie Sales

Howard IshamMustafa Waliyyuddin
Union Agent Lawrence Dale testified that he saw employ-ees Hetherington and Charles McCullough sign union author-
ization cards and such were returned to him. He also testified
that he received signed union authorization cards that were
given to him with the signatures of Henry Mitchell, Norman
Shephard, Paul Green, and John Thomas Jr. and that he
called Paul Green and John Thomas Jr. concerning their
cards and told them he appreciated their signing authoriza-
tions for the Union. Paul Green, who later testified and iden-
tified his own authorization card, is included in the first
group above.As to the authorization cards of Henry Mitchell and JohnThomas Jr., there was no testimony offered in regard to them
but samples of their handwriting were supplied by the Com-
pany and after reviewing them I determined that the signa-tures appeared to be genuine and received them in evidence.Shephard's card is treated below.Employee Jonathan White in addition to identifying hisown card testified that he gave cards to Laura Cottrell, Lori
Murray, and Christopher Johnson; saw each of them sign the
card and they returned the cards to him and he eventually
got them to Lawrence Dale.James Thornton testified that he gave an authorization cardto James Parker who signed it in his presence and returned
it to him, and the card was later given to Dale.Michael Elderbroom said that he gave an authorizationcard to Peter LeoGrande who signed the card in his presence
and returned it to him and it was thereafter given to Dale.Lawrence Snell testified he gave authorization cards toDavid Graham, Donald Gosier, and Paul Cowlin and that
each of them signed the authorization cards in his presence
and returned them to him and he thereafter gave them to
Dale.Lonnie Sales gave authorization cards to Tim Torrence,Urban Anderson, Ronnie McKinney, and Lloyd McMullen
and each of these individuals signed an authorization card in
his presence returned them to him and thereafter they were
given to Dale.Mustafa Waliyyuddin testified that he gave authorizationcards to James McCullough, Joyce Willis, and Ernest Cueto
and they each signed the authorization cards in his presence
and returned them to him and that they were thereafter re-
turned to the Union.William Evans testified that he gave an authorization cardto Neal Hopps and that sometime thereafter Hopps returned
the card to him signed.Lawrence Snell testified that he gave a union authorizationcard to Jeffrey Littleton and later Littleton returned it signed
to him and he gave it to Dale.Waliyyuddin testified that he gave a union authorizationcard to Kenneth Hill and received it back from Kenneth Hill
signed and thereafter it was returned to the Union.I received all the above cards in evidence and find thateach is legitimate and an expression of that employee's de-sire to have the Union as a bargaining agent. As to the cards
which were signed out of the presence of the witness they
are legitimate. See McEwen Mfg., 172 NLRB 990 at 995.As noted above, Dale testified that he received a card witha purported signature of Norman Shephard and thought it
was Norman Shephard's signature. Originally, this card was
rejected but I thereafter reconsidered and held my ruling in
abeyance. No other evidence was produced and no ruling
was made on the receipt of this card prior to the close of
the testimony. I find there is insufficient identification of this
card to count it as a validly signed authorization card.Thus there is a total of 38 union authorization cards whichhave been received in evidence and which I have found are
valid. This makes for a clear majority in a unit of 69 em-
ployees.To recap: 16 cards were identified by the individuals whosigned them, 17 authorization cards were identified by indi-
viduals who saw the cards being signed; 3 of the cards were
handed back to the solicitor signed by the individuals whose
name appears thereon and the remaining 2 cards contained
valid signatures from my examination. 614DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
C. The 8(a)(1) Violations1. The Pecchio matterJames Thornton, a unit employee, worked at the mall fromSeptember 1990 until his termination in January 1992.
Around the second week of March he asked Supervisor Tony
Pecchio if he was drunk. Thereafter he was given a written
warning by Supervisor Michael Tuzzolino. The warning
upset him and he tried to get an appointment with General
Manager Edward Marshall and could not do so. He bumped
into Marshall in the mall 2 or 3 days later and told him he
had problems with Pecchio writing up people and coming
into work after drinking. Marshall invited him to come to the
office and a short while later he did so. He told Marshall
Pecchio was writing up people and not treating them with re-
spect. Marshall said he wanted to get everybody in Pecchio's
department together and find out about the complaints and
what was going on in the mall, and asked Thornton to go
get the people together for a meeting. Thornton did so and
there were between 10 and 15 from the night crew who gath-
ered in Marshall's conference room. During this meeting
some of the employees told Marshall the problems they had
been having with Pecchio. Littleton told Marshall the reason
that the Union was getting in was because Pecchio was not
treating the people with respect. Thornton said this was the
same thing he had told Marshall earlier. Others raised prob-
lems with pay and with having to come in to get their pay
but the principal problem was Pecchio and the way the em-
ployees were treated. According to Thornton, Marshall said
nothing about Pecchio at the meeting.A day or so later Thornton's brother-in-law Billy Evanstold him the Company had terminated Pecchio. Sometime
thereafter he saw Marshall and told Marshall that he had
done the Company a favor.Employee Michael Scheel testified he attended that meet-ing and said the people were complaining about Night Super-
visor Pecchio, that he was hard to get along with and al-
though they were not there to get him fired they wanted
Marshall to talk to him. Scheel corroborated that Littleton at
that meeting said Pecchio was the reason why the Union was
trying to get in. According to Scheel, Pecchio was terminated
that night and Supervisor Michael Tuzzolino told the em-
ployees that Pecchio was no longer with the Company but
did not give any reason for his leaving.Scheel also testified that during this meeting Marshall toldthe group to come in on Friday at 7 a.m. and see him if they
had problems and they would discuss them and he would try
to resolve them. It was either at this meeting or another
meeting early in March, according to Scheel, that Marshall
said there was no need for a third party, that they could
come in and see him like an open door policy.Edward Marshall is the director of operations for Respond-ent, and from December 15, 1990, until September 1, 1991,
was the general manager of Carousel Center. The mall had
been open for 2 months and it was his responsibility to
stablize the organization and he was checking all phases of
the operation. He said he focused on Pecchio's housekeeping
operation since that was one of the largest operating ex-
penses.Pecchio reported to Operations Manager Ulrich Kuhn.Marshall said he found there was no inventory accountability
policy or procedure and no reconciliations being made andthat no basis had been established for ordering supplies. Hesaid he asked Pecchio to turn this problem around and use
a ``proactive approach to anticipating usage.'' Marshall said
they needed an inventory procedure in action; that supplies
would run out and sometimes they were understaffed with
employees not reporting to work and Pecchio was not fol-
lowing up. He testified that he personally terminated Pecchio
after talking about his deficiencies in an exit interview and
that the employees were later notified that Pecchio left.Marshall acknowledged that Thornton complained to himabout Pecchio and that he had Thornton get the third-shift
employees together so that they could attempt to identify the
problems. He testified that there was no discussion of
Pecchio at that meeting because he would not allow it with-
out Pecchio being present.During direct testimony Marshall placed the time of thismeeting as between early and mid-February.During cross-examination Marshall was asked if the itemthat started Thornton's discussion with him was a March 13
writeup brought on by Thornton's comments to Pecchio. The
time and attendance record in evidence shows that Thornton
received a verbal warning on March 13 from Pecchio but
nothing prior to that time. Marshall said he did not know if
that was the thing that started it.Thornton was a good witness in describing events al-though he was not very good on dates. His testimony is cor-
roborated by Scheel and further by Respondent's time and at-
tendance report. Marshall on the other hand appeared to tes-
tify to what was convenient in order to avoid violations of
the Act by attempting to change the time of the meeting
from after the advent of the Union to just before it, even
though Respondent's own document disproved his assertion.
I do not credit Marshall's testimony in his attempt here to
deny violations of the Act.I find that Respondent through Marshall did solicit and re-solve employee grievances by terminating Supervisor An-
thony Pecchio in order to dissuade employees' union activity
and thereby violated Section 8(a)(1) of the Act.Scheel testified that at that meeting Marshall told thegroup to come to see him on Friday at 7 a.m. if they had
any problems to discuss and he would try to resolve them.
Thornton corroborated Scheel's testimony that following the
first meeting they had other weekly meetings at which they
attempted to resolve problems.The complaint alleges that Respondent through Marshallsolicited employee complaints and grievances and promised
to resolve them to improve terms and conditions of employ-
ment in order to dissuade employees' union activities.Marshall testified that he had meetings with the employeeson a special program termed ``Lunch with the boss'' and
stated that this was a regular program, that no special meet-
ings were ever set up solely to resolve problems. He said this
program brought in different groups of employees throughout
the complex for a meeting with him so that they could get
to know one another better and they discussed various things.Marshall's explanation skirts the testimony provided abovewhich concerned only the meeting of a shift of employees
who came in to discuss problems. Clearly these were two
separate types of meetings and Marshall sought to mislead by
his testimony which I find not credible. That the Company
would resolve employees' problems was dramatically clear to
them by the immediate discharge of Pecchio. 615PYRAMID MANAGEMENT GROUPI conclude and find Respondent violated Section 8(a)(1) ofthe Act by soliciting employee complaints and grievances
and promising to resolve them or improve their terms and
conditions of employment in order to attempt to dissuade
employees' union activities.2. The 8(a)(1) violations by Michael TuzzolinoLonnie Sales solicited various employees to join the Unionand was doing so in early March in the team leader room
or breakroom which is just outside Tuzzolino's office. He
was talking to other employees about the Union when
Tuzzolino came out of the office put his arm on Sales'
shoulder and asked what did he need with that ``shit'' and
said it would get him in trouble. Sales responded that he was
already in trouble and those around laughed. Tuzzolino
shook his head and walked away.Tuzzolino, who later terminated Sales, testified that whenhe made the decision to terminate him he was not aware
whether Sales participated in any union activities. He was
asked whether he had any discussion with Sales about union
activities, or make a statement that union activities would get
him in trouble. Tuzzolino replied no to both questions. He
stated that he was told how to act with employees regarding
union matters and was told not to threaten or to initiate con-
versations. Tuzzolino was not employed by Respondent at
the time he testified.I credit Sales' version of the conversation and find thatTuzzolino asked why he needed the Union and warned that
it would get him in trouble and that Tuzzolino knew Sales
was engaging in union activities. All of Sales' testimony
seemed to hang together and did not appear to be fabricated.
I do not know whether Tuzzolino was trying to make points
with the Company since he was not employed by it at the
time, or that he did not want to admit that he violated pre-
scribed rules of conduct. Sales' Testimony has the ring of
truth while Tuzzolino's did not and appeared to be pro
forma.I conclude and find that Respondent violated Section8(a)(1) of the Act by Tuzzolino's interrogation of and warn-
ing to Sales.3. Marshall's meetingsa. The employees' testimonyMarshall testified that he held a series of 6 meetings withunit employees, usually combining the first and second shifts
and holding a separate meeting for the third shift, so that it
took 12 meetings to cover all the employees. Ordinarily a
videotape would be shown concerning union strikes, various
benefits, etc., followed by Marshall's remarks and/or ques-
tions from the employees and answers by Marshall. On some
occasions Kuhn attended the meetings. Marshall used various
techniques during these meetings including posters and
charts, distributed various documents, referred to union con-
tracts at other establishments, and ran a rather sophisticated
campaign that continued to just before the election.General Counsel's witnesses Elderbroom, Snell, andWaliyyuddin testified concerning these meetings. They ad-
mitted that in most instances they could not testify word for
word as to what Marshall said but gave their best memory
of his remarks and the gist of what he said.Elderbroom testified that in one of the meetings, which heplaced in May, following the showing of a ``movie'' in the
breakroom Marshall talked to the employees about union
benefits and strike funds. He had a paper showing what was
spent by the Union on strikes and said the Union had a lot
of strikes and if the Union came in to the mall the employees
would be out on strike and he would hire others to come in
to work. Elderbroom said that at one meeting Marshall said
he would not negotiate with the Union.Lawrence Snell testified that on the Tuesday before theelection he was at a meeting where a videotape was shown
and following it there was a question-and-answer session.
Marshall said that if a union came into the mall eventually
a strike would occur and as a result of an economic strike
he would hire new people. Marshall claimed the Union had
a reputation of being ``strike happy.''Either at this or another meeting Marshall, according toSnell, told the employees that if the Union represented the
employees and grievances were filed, they would not be han-
dled at the supervisory level but would have to go through
a steward and it would be time consuming with a lot of
delays involved. Marshall also said that Respondent would
not cooperate in negotiating a contract, but would slow down
the process and delay it.At a meeting in May the subject of raises was brought upand Marshall was asked when the employees could expect a
raise. Snell testified Marshall told them that until the union
issue was settled all raises would be frozen and that couldtake weeks or months. During a luncheon meeting Marshall
said with a union, grievances could take a very long time to
resolve, having to go through a court system and said it
might take up to 4 years to resolve a grievance.Mustafa Waliyyuddin testified that at one of the meetingsMarshall talked about a contract the Union had with MONY
saying the Union had gotten a 10-percent (probably 10 cents)
increase there and that he would give them a better deal than
that without having the Union. Either then or at another
meeting Marshall said that if the Union got in there would
be a delay in getting any raises and that is what the Union
would do for them. Marshall said that if a union came in,
his hands would be tied in regard to benefits and when nego-
tiations started, they would lose benefits and start from
scratch.At a meeting held about 10 days before the election Mar-shall said those who attended the union meeting at Mar-
larkeys learned that Respondent lost its position about having
customer service employees included in the unit.During cross-examination Waliyyuddin reaffirmed his tes-timony that Marshall said that what they had was better than
the MONY contract and the amount the Union got at MONY
was less than he would give them. Waliyyuddin said that
Marshall, in speaking of benefits said that in negotiations the
Union would have to start from scratch and they could lose
the benefits they had. He concluded that Marshall might not
have used the word scratch but what Marshall said meant
that. He did not remember Marshall saying that they might
get more or get less in negotiations.b. Marshall's denials and credibility resolutionsMarshall drew a distinct line between the meetings heldconcerning the Union and the meetings with the boss, which
he claimed were basically the same as the first meeting con- 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
cerning Pecchio. His testimony in that regard was discreditedbased on those who attended the meeting and when it was
held.Marshall said the meetings he held with the employeesconcerning the Union all took place in May, with six dif-
ferent presentations all made to each of the three shifts. As
to grievances he was asked if the employees could talk to
him about issues and he told them he did not see anything
to prevent them from talking to him but was not sure if any-
thing could be resolved without union participation since he
understood the Union had to be involved. He used a poster
at the meeting where he talked about grievance handling and
answered a question by reading from the poster, which said
there could be no meetings without a union representative
present. Marshall said that he did not tell employees they
could not talk to him if a union came in, nor say it would
take 4 years to resolve a grievance if the Union came in. He
stated the 4 years concerned the Union's convention and if
an employee had a grievance against the Union and sought
to appeal it they might have to wait 4 years for the union
convention in order to take the grievance to the members at
the convention.Marshall denied saying the Employer would not negotiate.He said he made comments in regard to a poster which said
you might get more, you might get less, and you might get
the same since the employer and the union have to negotiate.
That did not mean the Company had to agree with the
Union, or that the Union had to agree with the Company but
both were to negotiate in good faith.Marshall denied saying he would not cooperate with theUnion or that the employees would lose their benefits and
have to start from scratch with the Union, singling out the
word scratch. As to strikes he said the Company distributed
a strike calculator which showed amounts employees would
lose in wages depending on how long they were on strike
and it showed how long it would take to recoup the amount
and denied saying there would be a strike if the Union was
selected. He said he answered questions of what would hap-
pen if there was a strike, by saying he had a business to op-
erate and if employees went on strike he would have to have
people come in and clean the mall.Benefits was the subject of an article mailed to employeesand one meeting was devoted to union benefits and contracts.
He had the MONY contract and the Central New York Joint
Contractors contract and showed employees the benefit pro-
visions telling them the contract required a contribution by
the union employees for health insurance, whereas the Com-
pany covered 100 percent except for $100 deductible on
health benefits. He denied saying the employees would lose
health insurance if the Union was selected, and disputed
Waliyyuddin's testimony saying that the salary increase was
10 cents not 10 percent.In regard to wage raises he said he was asked severaltimes about the anniversary wage raises and said he would
not comment about raises because he would not want what
he said to be construed as a promise. He told employees he
could not make promises to them while ``this thing was
going on'' and did not say the Company would give them
greater than 10 cents per hour wage increases. He denied
saying that if the Union got in benefits would be reduced or
that the amounts of wages would be frozen. Marshall said
that the employees perhaps misinterpreted the comment hemade about the MONY contract that if wages were higherthan the union contract wages would stop at that level. He
said he told employees he had copies of the contracts and
they could review them.In a number of these denials the questions asked of Mar-shall were couched on a different basis than that to which
the General Counsel's witnesses testified. A large part of
these denials elicited did not track the earlier violation testi-
mony. Marshall gave his version of what he said and sought
to explain that the employees had misunderstood him. Mar-
shall's testimony gave the impression that he felt himself too
clever to violate the law and clever enough to walk the brink
while delivering his message.Marshall sought to show that he stayed within the letterof the law in campaigning against the Union. The fact is that
he gave these unsophisticated employees a message whether
by inflection, phrasing, or ambiguity and they got the mes-
sage their testimony revealed. The picture which emerges is
of an orchestrated cohesive antiunion campaign intended to
dramatize company resistance to bargaining which would
make union organization futile, lead only to strikes and the
employees' inability to cross the picket line, and would lead
to their replacement and loss of jobs.In assessing credibility as between the General Counsel'switnesses Elderbroom, Snell, and Waliyyuddin and Marshall
as to whether Marshall made the statements to which these
witnesses testified, I am aware that Marshall basically had a
script of what to say and that the statements which he admits
are close to the borderline of violation, but there is no assur-
ance that he stayed with the script particularly when he was
answering questions. The General Counsel's witnesses named
above while not professing to remember statements word for
word impressed me with their earnestness in searching their
memories and trying to recall what was said, and testifying
to the best of their memories.As noted, I discredited Marshall's testimony as to whenthe Pecchio meeting took place and what was said there.
Company documents and the reason for the meeting establish
it did not take place when Marshall said it did. His testimony
was a transparent attempt to remove it from Pecchio's dis-
charge and avoid a violation finding. By such a maneuver he
showed he was willing to shade or give false testimony even
contrary to company documents to avoid being found to have
violated the Act.In the instances of these antiunion meetings I find that thisconduct continued and he couched his testimony to explain
away statements that violated the Act, by asserting that the
employees misunderstood him.I find that Respondent by its campaign made manifest tothe employees that if the Union was selected a strike was in-
evitable and that the strikers would be replaced; threatened
to reduce or freeze wages; created the impression that it
would be futile for the Union to bargain as Respondent
would not agree to terms, and would prolong negotiations
and would not seriously bargain with the Union if it was
voted in; that by mentioning the union meeting held at
Malarkeys, Marshall created the impression that Respondent
surveiled its employees' union activities; promised it would
give the employees a better wage increase than the Union
could get for them if they discontinued their union activities;
and that a September wage increase would be delayed or fro- 617PYRAMID MANAGEMENT GROUPzen depending on whether the employees voted the Union inor not.I find that these threats and promises were made for Re-spondent by Marshall and violated Section 8(a)(1) of the Act.4. The suspensions of Snell and WaliyyuddinLonnie Snell testified that he attended the union meetingon April 4 and Larry Dade gave him some literature to dis-
tribute at work the next day, cautioning him to do it before
or after work or during his break.He punched in at 7 a.m and worked to around 10 a.m.when he left to go on break. On his way to the office he
distributed five of the pieces of literature by putting them
under the gates at various stores since they were addressed
to mall merchants. At the office he got his paycheck and
then went down to the food court for a cup of coffee before
returning to work. In the afternoon he was paged to come
to the office where Ulrich Kuhn and Waliyyuddin were wait-
ing.Waliyyuddin testified he punched in around 6:30 a.m. andfollowed his regular work schedule going to the three trash
compactor areas which took 30 to 60 minutes. Around 7:30
a.m he dropped some of the union literature through the
gates at about five stores and was approached by two mall
security guards. They asked what he was doing and he said
he was handing out some things. One of the guards used a
radio and contacted Ulrich Kuhn who came to the scene and
asked Waliyyuddin what he was doing. He told Kuhn he was
passing out some union material. Kuhn asked if he was
aware he was not supposed to do that and he said no. Kuhn
told him to go to work and finish his compacting duties.
Later he was told to report to the office.Kuhn said that Marshall wanted to see them in the con-ference room and Assistant General Manager Charles Brei-
denbach was also present.Both Waliyyuddin and Snell were each given a writtenwarning which had checked the printed statement of viola-
tion of mall policy. Written in was distributing and soliciting
material for others in the mall during working hours. They
were given a chance to write something on the form and
Snell wrote that he did the ``above violation'' while on his
morning break at approximately 10:05 a.m. and not while at
work. Written underneath was that each was suspended with-
out pay until April 9, 1991, for an investigation and decision
concerning further corrective action. Each signed the form
and left.The two were out of work for 3 days and were boughtback to work with no loss of pay and received a memoran-
dum signed by Marshall entitled ``Results of Investigation
Written Warning.'' The two documents are substantially the
same except for language dealing with Snell's assertion that
he gave out the documents while on his break. Following is
the text of the memorandum to Snell:I have completed my investigation into your actionson Friday, April 5, 1991 which resulted in your suspen-
sion from work until April 9, 1991. Distributing and so-
liciting material for others during working hours is a
violation of both Mall and Company policies, as we
discussed on Friday, April 5, 1991. During our discus-
sion you admitted to performing the above noted acts
but claimed you did so during your paid break period.Observations by others indicated the break was takenafterwards. Regardless, distributing and solicitation in
the building is strictly prohibited and remains a serious
violation.This memorandum will serve as a written warning toyou that further infractions of the solicitation policy and
or neglecting your work duties by performing personal
business on company time could result in further dis-
ciplinary action.You may return to work as scheduled on Tuesday,April 9, 1991 and will be reimbursed for any scheduled
time lost during the investigation.Ulrich Kuhn testified for Respondent that it was his under-standing of mall policy that no one was allowed to hand out
pamphlets or material on mall property and anyone who
wanted to do so could seek permission from mall manage-
ment. According to Kuhn he saw Waliyyuddin sticking pam-
phlets through tenants' gates around 7:30 a.m. and stopped
and questioned him as to whether he was punched in and if
he knew he could not hand out material. He said Waliyyud-
din answered that he had punched in but was not aware of
the policy. Kuhn said he told him to go back to work and
he thereafter notified security. He said he also observed Lon-
nie Snell passing out material on the lower level to several
stores and a shopkeeper gave him an envelope of material
and he notified security to investigate. Shortly thereafter he
saw Snell go in to a restaurant in the food court and then
to the breakroom.During cross-examination Kuhn said although he had notread the policy lately, nothing in it applied specifically to
employees and he did not recall if the security guards were
there when he told Waliyyuddin to go to work.Marshall testified that Snell and Waliyyuddin were seenpassing literature under tenants' gates and that he spoke to
them about distributing materials in the common area of the
mall while they were on the clock and suspended them pend-
ing further investigation. In his interviews with other man-
agement staff he determined that the two were observed dis-
tributing such material not on their own time. He called them
in and informed them that the warnings they had received
would stay in their records and they could return to work and
would not lose any pay. He identified Respondent's Exhibit
8 as the company policy and said it was not applied to em-
ployees who were passing out material to other employees,
but it was applied here to control the environment of shop
owners and consumers. He stated that shop owners were per-
mitted to put out handouts if they coordinated them with
mall management or distributed on their own premises and
stated that nonprofit organizations were permitted to handout
materials after having an application to the mall management
approved.From the testimony it would appear that Snell was leavinghis work area to pick up his check and take a break when
he placed the material under the gates of five stores. It is not
clear whether Waliyyuddin was going to take a break or not
although he claims he was.But, as the warning quoted above states it did not matterwhether the individual was on breaktime or not, that distrib-
uting and solicitation in the mall was strictly prohibited and
was a serious violation. The warnings informed them that
their actions involved serious matters and any other infrac- 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tion of company policy could result in more disciplinary ac-tion. They were also told these warnings were to be kept in
their personnel files as background for future infractions of
company policy.The complaint alleges that these April 8 written warningsviolate the Act by establishing a rule prohibiting distribution
and solicitation at Respondent's facility regardless of whether
employees are on break and this was done to discourage their
organizing activities and violated Section 8(a)(1) of the Act.The Company seeks to make a distinction between break-time and employee time stating that this occurred on employ-
ees' working time, but as noted above the warning made no
such distinction in saying they violated the policy.The fact is that the rule stated here speaks of workinghours and it does not take into account that during working
hours employees have breaktime. The rule is overbroad as
promulgated and is violative of the Act.The General Counsel argues that invalid rules such as thismay not be applied to any employee and that the act of
doing so is also invalid and therefore violates the Act and
any disciplinary measures taken are invalid. The General
Counsel seeks to have the rule rescinded and to have the dis-
ciplinary warnings placed in Waliyyuddin's and Snell's files
removed along with the suspension notices.In its brief Respondent states that neither Snell norWaliyyuddin obtained a permit to distribute the literature
they passed out, which indicates Respondent, at least in the
brief, is treating them as outsiders and not as employees.Respondent tries to draw a distinction between the solicita-tion of fellow employees and what it believes was a threat
to the tenants and sees the union pamphlet as something dif-
ferent from ordinary soliciting of fellow employees on their
own or breaktime. Respondent's warning to Snell and
Waliyyuddin however did not make any such distinction but
spoke of all soliciting. Respondent's argument appears to be
an ``ex post facto'' distinction with no support from the fac-
tual situation. The memorandum is clear that it forbids all so-
licitation on working time. This makes the rule bad and any
disciplinary action which resulted from enforcing it is also
bad and for that reason I find the Respondent violated Sec-
tion 8(a)(1) of the Act in issuing this rule and by issuing the
disciplinary notices and retaining them in its files and here-
after order that such be purged and removed from the em-
ployees' personnel files, given no effect, and the rule re-
scinded.5. The termination of Lonnie SalesAs noted previously, Sales was active in the Union, se-cured a number of authorization cards from employees, and
testified that he spoke to employees in the breakroom about
the Union and was nicknamed the preacher. I previously
found that Supervisor Mike Tuzzolino interrogated and
threatened Sales and knew of his union activity. Sales
worked on the third shift reporting at 11 p.m. and working
until 7:30 a.m. the following day. He was on a rotating shift
usually with 2 consecutive days off. Sales worked the
evening of April 17 through the morning of April 18 and
then became sick with the flu. He called the security guard
between 8 and 9 p.m. and asked the guard to call Tuzzolino
and tell him he would not be in.On Friday, April 19, Sales went to the mall office to pickup his paycheck as he did every Friday and testified hespoke to Marshall at the office or near the elevator and againin the food court where he went to get something to eat. He
explained to Marshall that he had the flu and would not be
able to work and asked Marshall to reach Tuzzolino. Mar-
shall had him paged but Tuzzolino did not respond. He then
asked Marshall to tell Tuzzolino that he was sick and would
not be in that evening for work. He said he had a small child
with him and discussed football with Marshall and told him
the child's uncle played for Buffalo.Sales was scheduled to work Saturday evening, April 20,but still felt ill and said he called the security office between
2 and 4 p.m. and talked to a man there and left a message
for Tuzzolino that he would not be in because he was still
sick.Sales was next scheduled to work on Tuesday evening andwent in and found his timecard was not in the rack. He
asked others about his card and the team leader told him he
had been fired. He tried to reach Tuzzolino and had him
paged but there was no response. One or two days later he
returned to the mall and asked Tuzzolino why he was fired.
Tuzzolino said he could not talk about it, it was in Mar-
shall's hands and he had nothing to do with it. Sales spoke
to Marshall and set up a meeting for the following week, re-
minding Marshall that Marshall had earlier said that the su-
pervisors could not terminate an employee without Mar-
shall's knowledge or approval.At the meeting he asked why he was fired and Marshallsaid he had numerous no-calls and no-shows. Sales denied
that he had not called in and Marshall told him to go with
Tuzzolino to the security office to see whether there was
anything to show he had called in. At the security office a
guard showed them a yellow tablet but there was no record
of a call from him.When asked why he had not stayed to see Tuzzolino onthe Friday he was in talking to Marshall, Sales said he trust-
ed Marshall who had previously told employees he would do
anything to help them and felt Marshall would tell Tuzzolino
as he said he would.Tuzzolino testified that the Company had a rule that if aperson did not call in or show up for 3 consecutive days
when he was due to be at work, the person would be termi-
nated for violating the no-show no-call rule. Tuzzolino said
when an employee violated that rule he would write a notice
of termination since he considered such as abandonment by
the employee of his position. Employees were supposed to
call the security office at times when the mall office was
closed and at least a half hour before they were due to report
in for their shift and have security advise the supervisor that
the person would not be in. Tuzzolino stated that he had not
received any messages that Sales had called in for the eve-
nings of April 18, 19, and 20 and when he did not show,
he decided immediately to terminate him and did so by writ-
ing out a notice of termination and pulling his timecard. He
maintained that when he made the decision he was not aware
that Sales had participated in any union activities.Sales called Tuzzolino the following day and asked for anexplanation and Tuzzolino said he had been off for 3 days
and had been terminated since he had not called in. Sales
said he had called in. Tuzzolino admitted he had heard com-
plaints about security not relaying call-ins to supervisors, but
said before he terminated Sales he checked the logbook for
any entries and Sales' time and attendance card. He changed 619PYRAMID MANAGEMENT GROUPhis testimony when he remembered that the logbook had notbeen initiated at that time and said security kept a record
which he checked every evening when he went to work.
Tuzzolino said that Sales did not demonstrate to his satisfac-
tion that he had called in on any of the 3 days.Marshall testified that Tuzzolino had authority to dischargeand he had no knowledge that Sales was engaged in any
union activity. He denied having a conversation with Sales
in the food court prior to his termination or that Sales said
he would be absent or that he requested Marshall to tell his
supervisor that he would be absent. He further said that he
reviewed the record when Sales did come in and believes the
termination was warranted.The picture presented here is of an employee who tells avery convincing detailed story why he was not at work on
three nights and how he attempted to relay the reason for his
nonappearance to his supervisor. Adding to Sales' testimony
is the fact that he was not deserting his job but was attempt-
ing to keep it and tried repeatedly to convince the Company
he had called in and wanted his job. Against Sales are Mar-
shall's and Tuzzolino's denying that they knew he was en-
gaged in union activity and stating that he violated the rule
and the discharge was warranted.In this situation I credit Sales, noting I have previouslycredited Sales when his testimony conflicted with Tuzzolino
in regard to the 8(a)(1) violations. Clearly, Tuzzolino knew
of Sales' union activities. Nor do I credit Marshall's denial
that he knew of Sales' union proclivities. Tuzzolino knew of
the activities and such is imputable to Marshall. Marshall
was aware of union activities and Sales' activities were not
hidden. The fact (hereafter found) that Marshall asked his su-
pervisors to find out who was in favor of the Union shows
Marshall sought such information.Tuzzolino said he considered that an employee abandonedhis job if he was off three consecutive nights without calling
in. The idea of abandonment is not one compatible with the
actions of Sales who was trying at all costs to keep his job.
I credit Sales' testimony that he talked to Marshall on Fri-
day, April 19, when he went to the office for his paycheck
and did mention to him that he was sick with the flu and
asked for the message to be passed to Tuzzolino when
Tuzzolino did not answer his page. It is clear from the testi-
mony of Sales and Tuzzolino that there were problems with
the security guards either not recording messages or not pass-
ing them along.Sales was a convincing witness who supplied details andseemed very earnest in his testimony. His version of the
events hangs together and is plausible.Respondent's story is one of rigid adherence to a rule withthe assumption of no call-in, despite flawed message taking,
in the face of a person trying to keep a job. Tuzzolino main-
tained that somehow Sales had to convince him he had called
in but in this situation what possible proof could Sales offer
other than his testimony, and Respondent's position is based
on the discredited claim that Tuzzolino had no knowledge of
Sales' union activity.There appears to be no reason for Respondent's rigidity infiring Sales, particularly with his being a good worker, which
Tuzzolino admitted and his good prior record other than
Sales' open active partisanship for the Union, particularly
when viewed against the background of Respondent's
antiunion activity.I find that Respondent terminated Lonnie Sales because ofhis union activities in violation of Section 8(a)(1) and (3) of
the Act.6. Shift Supervisor Mary Ann Peck's statementEmployee Jonathan White testified that Shift SupervisorMary Ann Peck said that at a supervisor's meeting the super-
visors had been told by Marshall to find out and report who
was in the Union. Employee Christopher Johnson was
present and corroborated this statement. Respondent did not
call Peck to testify.The uncontradicted statement is credited and I find thatRespondent by Supervisor Peck told employees that Re-
spondent wanted her to surveil and report which of the em-
ployees were for the Union, and that Respondent thereby
violated Section 8(a)(1) of the Act.7. The termination of Michael ElderbroomElderbroom began work for Respondent in September1990 in exterior housekeeping, meaning he cleaned up the
parking lot and mall entrances, mowed lawns, mulched
plants, shoveled snow, etc. His immediate supervisor was
Tom Goebel who was supervised by Mike Tuzzolino.Elderbroom signed a union authorization card, displayedunion bumper stickers on the car he drove to work, and wore
union buttons to work for about 2 weeks before he was fired.
In April he and union organizer Dale went to employee
Andjeski's house to talk about the Union. It was in June, fol-
lowing the union election, that Andjeski was made group
leader and the shift employees were told that Andjeski was
their group leader and that they were to follow his instruc-
tions.Elderbroom testified to some of the 8(a)(1) violationsfound above.Following the May 31 election the Union filed objectionson June 7 and while those objections were being investigated
the charges in this case were filed. The subject matter of the
objections overlapped the unfair labor practice charge and the
investigations were carried on simultaneously.The Region issued the complaint on August 1 in whichsome of the matters alleged as objections were alleged as
violations of the Act. Thereafter the amended complaint
issued on September 30 and the order consolidating the ob-
jections with the complaint issued on October 2.It is obvious that if any of the preelection act violationswere proven, then, at the least, the election would be set
aside and a rerun election would be ordered.On September 10 Elderbroom was summoned toTuzzolino's office. Tuzzolino said he had complaints about
him, pointed to three warning slips which Elderbroom read
and said he was going to let him go. After reading the warn-
ings all prepared by Andjeski, Elderbroom said they were
lies. One of the warnings said that he had not cleaned the
sanitary tanks and he told Tuzzolino he had done so and had
gone on to other work. A second warning said his job per-
formance was below standards, that he was absent for a pe-
riod of 70 minutes stalling on the job to get other employees
to do his work. Elderbroom disputed this saying he was
present and working and there were no other employees to
do the work. The third warning said he was loitering during
working hours and after punching in did not report for work
for 45 minutes. Elderbroom told Tuzzolino they are allowed 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15 minutes to get supplies and get to work and said he wasat work within 10 minutes of punching in. Tuzzolino said
there was nothing he could do about it, that he had to let
him go. Elderbroom said Andjeski had not discussed any of
the matters in these warnings with him. He had received a
warning for using company equipment to start a customer's
car and another for not having cleaned a mall entrance suffi-
ciently, but both were on April 23.Tuzzolino testified that he was ordered by Kuhn to termi-nate Elderbroom for poor performance. He said Andjeski
wrote the warnings on September 9 and based on them he
wrote the termination papers and called Elderbroom in on the
September 10 and told him he was being terminated for poor
work performance and an excessive amount of warnings.
During cross-examination he said he did not investigate the
matter since Kuhn had ordered him to perform the termi-
nation.Andjeski testified he was made a team leader in June andwas given the authority to write up employees for discipli-
nary problems. He said he complained to Kuhn in June that
Elderbroom was not performing and asked Kuhn to talk to
him. Kuhn told Andjeski that he had the authority to dis-
cipline employees by writing up oral reprimands or giving
written reprimands. Andjeski said he talked to Elderbroom
about his performance throughout the summer and tried to
get him to improve.Kuhn testified that Andjeski complained about Elderbroomand he told him to write Elderbroom up if he had any prob-
lems, and added that Andjeski complained that the other em-
ployees did not pay attention to his directions. Kuhn had a
meeting of the employees and told them Andjeski was in
charge of the outside crew and they were to follow his direc-
tions.In late August Andjeski said he was told his job was slip-ping because he was letting his men get away with too much
and they were taking advantage of him and he had better
shape up. He said he talked to Elderbroom and told him as
of September 1 he was going to start writing disciplinary no-
tices if his duties were not correctly done. Andjeski said he
checked on Elderbroom and he had not cleaned the sanitary
tanks as instructed although Elderbroom said he had done so.
He checked on him another time and found him outside with
a lawn mower saying he was cutting grass. Andjeski said he
did not think Elderbroom had been working because he did
not think the grass was short enough. On another occasion
he went looking for Elderbroom, could not find him,
punched his timecard out and when he finally found him
punched it back in. He said this took about half an hour. It
was these three events he wrote up on September 9.Within a day or so of Elderbroom's termination Chris-topher Johnson was near the trash compactor and was talking
to Andjeski. Andjeski in commenting about Elderbroom
being fired said it would be one less union vote with Mike
gone and he would take care of others.During cross-examination after reaffirming Andjeski'sstatement, Johnson was asked why the bottom of his affidavit
was missing and replied that he had ripped off the part con-
taining his signature because he was afraid of losing his job
if his name became known.There is no question that Andjeski knew of Elderbroom'sunion activities since he had been the object of them at one
point and knew that such were continuing in this periodwhen it was known there was a possibility of a new election.Andjeski said he was criticized for not keeping the men
shaped up and apparently went on a campaign and focused
on Elderbroom. Whether Elderbroom was the problem
Andjeski makes him out to be is doubtful or at best problem-
atical since they are at direct odds as to what work Elder-
broom performed and when.When asked whether he had discussed union activities asa cause for Elderbroom's discharge Andjeski said no, but
said he did talk to Waliyyuddin about a second election stat-
ing contrary to Waliyyuddin that the Union could not win.
He did not directly contradict Johnson's testimony but an in-
ferential attempt was made.I credit Christopher Johnson's version of what took placesince I do not find Andjeski to be a reliable witness. He ap-
peared to be very biased against Elderbroom and sought to
paint him in the most negative terms. I credit Johnson be-
cause he appeared to be an honest witness trying to remem-
ber what occurred and one who was scared of being associ-
ated with the Union by his testimony.Andjeski's motive in writing up Elderbroom was toproduce a number of disciplinary warnings to give Respond-
ent a reason to terminate a prounion adherent when it was
facing the possibility of a second election. Andjeski's written
warnings were taken at face value and Elderbroom was not
given a chance to counter them. There was no investigation
but only an order from Kuhn to Tuzzolino to terminate
Elderbroom. Andjeski disclosed the true reason for the dis-charge in his statement to Johnson and the accompanying
threat that he would get others as well.I find that Respondent violated Section 8(a)(1) and (3) ofthe Act by its termination of Elderbroom and violated Sec-
tion 8(a)(1) by Andjeski's statement and threat to Chris-
topher Johnson.8. The representation case and Gissel remedyWith the findings of 8(a)(1) and (3) violations before theMay 31 election, I find that the election was conducted in
an atmosphere that precluded a fair election and the results
of that election must be set aside.The question remains whether a rerun election could val-idly demonstrate the sentiments of the unit employees. I find
in all the circumstances here that it could not. Relying on
Horizon Air Services, 272 NLRB 243 (1984), and PembrookManagement, 296 NLRB 1226 (1989), I find that under theGissel standards and the standards enumerated by these twocases a bargaining order must issue here. Pembrook, supra at1227, notes that the Board will issue a bargaining order in
circumstances where the union has obtained valid authoriza-
tion cards from a majority of the unit employees and is enti-
tled to represent the employees for collective-bargaining pur-
poses and the employer's refusal to bargain with the union
is not motivated by a good-faith doubt, but by a desire to
gain time to dissipate the Union's majority status as evi-
denced by the commission of substantial unfair labor prac-
tices during its antiunion campaign.I have found substantial unfair labor practices were com-mitted by top management at the mall. Respondent waged a
sophisticated campaign directed at unsophisticated employees
to create a picture of management obduracy and resistance
to the Union and to negotiating a contract to the extent that
if the Union should win an election the employees' organiza- 621PYRAMID MANAGEMENT GROUPtional drive would be rendered futile. This message was driv-en home as is demonstrated by the 8(a)(1) violations and was
punctuated further by the warnings to and suspensions of two
union adherents and the termination of another prior to the
election.When it became clear with the issuance of the first com-plaint that there were substantial matters to be litigated con-
cerning violations of the Act which impinged on the objec-
tions and if proven would sustain the objections, Respondent
struck again at one of the Union's supporters. It terminated
Elderbroom in September following uninvestigated allega-
tions by a minor supervisor who knew of Elderbroom's
union activities and thereafter told an employee that would
be one less union vote and threatened that he would get oth-
ers.The violations were major and encompassed a lot of em-ployees in the bargaining unit to the extent that one em-
ployee testified on cross-examination by Respondent that he
tore his name off the affidavit for fear it would become
known and he might be fired. The Company's campaign con-
tinued past the election looking toward the possibility of a
rerun election with the message being spread by Andjeski
that he would get others as well.Accordingly, in the words of the Board in Pembrook, Ifind that Respondent's unfair labor practices were so perva-
sive as to render the expression of free choice in a rerun
election highly unlikely.I therefore recommend on the basis of having found thata majority of the employees in the appropriate unit des-
ignated the Union as their collective-bargaining agent, that
the Board issue a bargaining order finding that Respondent's
bargaining obligation commenced with the Union's demand
on March 8, 1991.CONCLUSIONSOF
LAW1. By coercively interrogating employees concerning theirunion sentiments; by threatening that a strike was inevitable
and that strikers would be replaced if the Union was voted
in as the employees' bargaining representative; by threaten-
ing to reduce or freeze wages and benefits in order to dis-
suade union activities; by threatening that a September wage
increase might be delayed depending on what happened with
the Union; by creating the impression that it would be futile
for the Union to bargain as Respondent would not agree to
terms but would prolong negotiations; by threatening that
Respondent would not bargain with the Union if it became
the employees' bargaining representative; by creating the im-
pression that Respondent surveiled its employees' union ac-
tivities; by a supervisor's statement that top management
wanted its supervisors to find out which employees sup-
ported the Union; by telling employees that if the Union was
voted in that they could no longer come directly to manage-
ment with their grievances but would have to get their griev-
ances resolved through a long delayed procedure that could
take up to 4 years, thereby dissuading the employees from
becoming union supporters; by soliciting employee com-
plaints and grievances and promising to resolve them; by so-
liciting grievances and resolving a grievance by terminating
Supervisor Anthony Pecchio in order to dissuade employees'
support of the Union; by promising employees a wage in-
crease greater than 10 cents per hour; by threatening employ-
ees with possible loss of health insurance if they selected theUnion as a bargaining representative; by telling an employeethat his union activities would get him in trouble; by promul-
gating and enforcing a rule prohibiting employees from en-
gaging in union activities during working time; by telling
employees that there would be one less union vote because
Respondent had caused an employee to be terminated; and
by threatening to cause other employees to be terminated for
that same reason, Respondent violated Section 8(a)(1) and
Section 2(6) and (7) of the Act.2. By discriminatorily suspending employees Lawrence R.Scheel and Mustafa Waliyyuddin on April 5 for violation of
an unlawful rule and by keeping such rule in existence and
keeping such suspensions and warnings in the employees'
personnel file, Respondent violated Section 8(a)(1) and (3)
and Section 2(6) and (7) of the Act.3. By discriminatorily terminating Lonnie Sales on April21, 1991, and Mike Elderbroom on September 10, 1991, Re-
spondent violated Section 8(a)(1) and (3) and Section 2(6)
and (7) of the Act.4. I find that the following constitutes an appropriate unitfor collective bargaining within the meaning of Section 9(b)
of the Act at Respondent's location.All full-time and regular part-time housekeeping depart-ment employees, maintenance department employees
and carousel department maintenance mechanics em-
ployed at Respondent's facility; excluding the house-
keeping department supervisor, all other employees,
carousel operators, customer service department em-
ployees, guards and supervisors as defined in the Act.5. I further find that since March 8, 1991, the Union hasbeen the exclusive collective-bargaining representative of all
the employees employed in the above appropriate unit for
purposes of collective bargaining within the meaning of Sec-
tion 9(a) of the Act.REMEDYRespondent having discriminatorily discharged employeesLonnie Sales and Mike Elderbroom it must offer them rein-
statement and make them whole for any loss of earnings and
other benefits they suffered, computed on a quarterly basis
from the date of their discharges to the date of a proper offer
of reinstatement less any net interim earnings as prescribed
in F.W. Woolworth Co
., 90 NLRB 289 (1950), plus interestas computed in New Horizons for the Retarded, 283 NLRB1173 (1987). Respondent must also remove the warning slips
from the personnel files of Waliyyuddin and Snell, and the
September 9 slips from Elderbroom's personnel file.Further having found that Respondent engaged in the vio-lations of Section 8(a)(1) found above, I find that it must be
ordered to cease and desist therefrom and to take affirmative
action designed to effectuate the policies of the Act. In the
instant case, I find that to remedy the violations found since
Respondent has frustrated the employees' freedom of choice
in selecting a union, the remedy must include an order to
recognize and bargain with the Union.[Recommended Order omitted from publication.]